Citation Nr: 0935940	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent before July 10, 2007 and in excess of 10 percent 
from July 10, 2007 for patellofemoral pain syndrome of the 
right knee.   

2.  Entitlement to an initial disability rating in excess of 
zero percent before July 10, 2007 and in excess of 10 percent 
from July 10, 2007 for patellofemoral pain syndrome of the 
left knee.   

3.  Entitlement to an initial disability rating in excess of 
zero percent before July 10, 2007 and in excess of 10 percent 
from July 10, 2007 for migraine headaches.  

4.  Entitlement to an initial compensable disability rating 
for varicose veins of the right lower extremity. 

5.  Entitlement to an initial compensable disability rating 
for varicose veins of the left lower extremity.   

6.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.  

7.  Entitlement to service connection for urinary tract 
infection.

8.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from February 1984 to June 
2005.   

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A December 2005 rating decision granted service 
connection for seasonal allergic rhinitis, migraine 
headaches, varicose vein of the right and left lower 
extremities, and patellofemoral pain syndrome of the left and 
right knees.  Zero percent rains were assigned to these 
disabilities.  Service connection was denied for urinary 
tract infection and sinusitis.  The Veteran timely appealed 
these only issues.  The Board notes that in the December 2005 
rating decision, the RO had also granted service connection 
for eight other disabilities and denied entitlement to 
service connection for six other claims but the Veteran only 
appealed the issues listed on the title page.  

The Board notes that in June 2006, the Veteran requested a 
hearing before the Board.  However, the Veteran subsequently 
withdrew this request in July 2006.  

The issues of entitlement to initial disability ratings in 
excess of zero percent before July 10, 2007 and in excess of 
10 percent from July10, 2007 for patellofemoral pain syndrome 
of the right and left knees and entitlement to service 
connection for urinary tract infections are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to July 10, 2007, the Veteran's service-connected 
migraine headaches are manifested by prostrating attacks 
averaging two per month with symptoms of right eye vision 
loss, blurred vision, scotoma, fatigue, weakness, 
photophobia, and occasional nausea and emesis; but do not 
produce severe economic inadaptability.

2.  From July 10, 2007, the service-connected migraine 
headaches are manifested by daily attacks productive of 
economic inadaptability.  

3.  From July 1, 2005, the service-connected varicose veins 
of the right lower extremity are manifested by aching and 
pain in the right leg, fatigue in the right leg after 
prolonged standing, and tenderness to touch with symptoms 
relieved by elevation and rest, without evidence of edema, 
stasis pigmentation, eczema, or ulceration. 

4.  From July 1, 2005, the service-connected varicose veins 
of the left lower extremity are manifested by aching and pain 
in the left leg, fatigue in the left leg after prolonged 
standing, and tenderness to touch with symptoms relieved by 
elevation and rest, without evidence of edema, stasis 
pigmentation, eczema, or ulceration.

5.  From July 1, 2005 to July 9, 2007, the service-connected 
allergic rhinitis was manifested by evidence of 50 percent 
obstruction of nasal passage on both sides without evidence 
of nasal polyps.   

6.  From July 10, 2007, the service-connected allergic 
rhinitis did not show evidence of 50 percent obstruction of 
nasal passage on both sides, complete obstruction on one 
side, or evidence of nasal polyps.   

7.  There is no current evidence of a diagnosis of sinusitis.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for migraine headaches before July 10, 2007 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.124a, Diagnostic Code 8100 (2008). 

2.  The criteria for an initial disability rating of 30 
percent for migraine headaches from July 10, 2007 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.124a, Diagnostic Code 8100 (2008). 

3.  From July 1, 2005, the criteria for an initial 10 percent 
rating for varicose veins of the right lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7120 (2008). 

4.  From July 1, 2005, the criteria for an initial 10 percent 
rating for varicose veins of the left lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7120 (2008). 

5.  From July 1, 2005 to July 9, 2007, the criteria for an 
initial 10 percent disability evaluation for allergic 
rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6522 (2008).  

6.  From July 10, 2007, the criteria for an initial 
compensable disability evaluation for allergic rhinitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.97, Diagnostic Code 6522 (2008).  

7.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Higher Initial Ratings

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  

Rating Headaches

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Rating Varicose Veins

Under Diagnostic Code 7120, a noncompensable disability 
rating is warranted for asymptomatic varicose veins that are 
palpable or visible.  A 10 percent evaluation is warranted 
for varicose veins that are manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is assigned for varicose veins with 
findings of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for varicose 
veins with findings of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent disabling is assigned for varicose 
veins with findings of massive board-like edema with constant 
pain at rest.  38 C.F.R. § 4.401, Diagnostic Code 7120.

Rating Allergic Rhinitis

For allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
rating is warranted.  With polyps, a 30 percent rating is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Entitlement to Higher Initial Ratings for Headaches

In applying the law to the existing facts, the Board finds 
that a disability evaluation of 30 percent is warranted for 
the migraine headaches under Diagnostic Code 8100 from the 
beginning of the appeal period.  The medical evidence of 
record shows that prior to July 10, 2007, the service-
connected migraine headaches more closely approximate the 
criteria for a 30 percent rating under Diagnostic Code 8100.  

Prior to July 10, 2007, the Veteran reported having headaches 
two times a month and the headaches lasted from one to three 
days.  The April 2005 VA examination report indicates that 
the diagnosis was migraine headaches.  These headaches 
produced symptoms of right eye vision loss, blurred vision, 
scotoma, fatigue, weakness, photophobia, and occasional 
nausea and emesis.  She reported that Excedrin helped relieve 
the symptoms.  The Veteran reported that she has lost only 
three days of work in twelve months due to the headaches.  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

After having carefully considered all of the evidence, the 
Board finds that headaches shown prior to July 10, 2007, were 
"prostrating" in nature based on the symptomatology 
described above; and occurred at least once per month.  Thus 
a 30 percent rating is warranted.  However, severe economic 
inadaptability has not been shown, and therefore, an even 
higher, 50 percent, rating is not warranted.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

In applying the law to the existing facts, the Board finds 
that from July 10, 2007, a disability evaluation of 30 
percent is also warranted for the headaches under Diagnostic 
Code 8100.  Upon VA examination on July 10, 2007, the Veteran 
reported that she had headaches on a daily basis.  She 
reported that at times, she was unable to function.  The 
Veteran indicated that she took Excedrin with some relief.  
She reported that when she had prostrating attacks, the 
attacks lasted up to 3 days.  The medical evidence of record 
shows that from July 10, 2007, there is evidence of daily 
headaches which causes functional impairment.  Thus a 30 
percent rating is warranted.  However, severe economic 
inadaptability has not been shown, and therefore, an even 
higher, 50 percent, rating is not warranted.

As discussed above, the Board finds that any additional 
staged ratings under Fenderson are not warranted.

Lastly, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although there can be no doubt that the 
migraine headaches cause the Veteran some functional and 
occupational impairment, there is no evidence that the 
migraine headaches caused marked interference with 
employment.  Upon VA examination in April 2005, the Veteran 
reported that she missed three days of work in the past 12 
months due to the headaches.  The Board finds that this is 
not marked interference with employment.  See 38 C.F.R. §§ 
3.321(a), 4.1 (disability ratings are intended to represent 
the average impairment of earning capacity resulting from 
disability).  The headaches are not shown to cause average 
industrial impairment in excess of that contemplated by the 
30 percent evaluation or otherwise render application of the 
schedular criteria impractical.  The Veteran has not required 
frequent hospitalization for the disability.  Thus, referral 
of this case for extra-schedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to Higher Initial Ratings for Varicose Veins

Based upon the evidence of record, the Board finds that the 
Veteran's symptomatology of the service-connected varicose 
veins of the right and left lower extremities more nearly 
approximates the criteria for a 10 percent disability rating 
for each lower extremity from July 1, 2005.  In order to 
warrant a 10 percent disability rating, the varicose veins 
would need to manifest aching or fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  

The medical evidence of record shows that the Veteran has had 
complaints of pain and aching in the lower extremities due to 
the varicose veins.  The April 2005 VA examination report 
indicates that the Veteran reported having throbbing pain on 
a daily basis in her legs.  Physical examination revealed 
varicosities in the left lateral thigh and calf which were 
mild in nature and in the right lateral calf and popliteal 
area.  The Veteran reported that she wore support hose to 
help with the varicose veins.    

A March 2006 private medical record indicates that the 
Veteran reported that the veins in the upper calves swell and 
ache and cause leg fatigue after prolonged standing.  She 
reported that the pain peaked at night.  Physical examination 
revealed varicose veins to the bilateral knees, posterior, 
which were tender to touch.  

A July 2007 VA examination report indicates that the Veteran 
reported having aching discomfort in both lower extremities 
specifically around the popliteal region where there were 
varicose veins for a long duration.  The Veteran reported 
having fatigue in both lower extremities and he had less 
stamina for day to day chores.  Physical examination revealed 
minute tortuous varicose veins in lateral aspect of the knees 
and around the popliteal region.  

The Board finds that the symptoms described above, 
specifically the symptoms of throbbing pain in the legs, leg 
fatigue after prolonged standing, pain at night, and aching 
discomfort in both legs, meet the criteria for a 10 percent 
disability rating under Diagnostic Code 7120 from July 1, 
2005, the date of service connection.   

There is no medical evidence of edema, stasis pigmentation, 
ulceration, induration, or eczema for the assignment of a 20 
percent or higher disability rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  See the VA examinations dated in April 
2005 and July 2007 and the private medical record dated in 
March 2006. 

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the Veteran's 
complaints of aching and fatigue due to the varicose veins of 
the left and right legs, there is no medical evidence or 
information showing that the Veteran's service-connected 
varicose veins of the left and right legs have resulted in 
marked interference with employment or required any periods 
of recent hospitalization.  The July 2007 VA examination 
report indicates that the effect of the varicose veins on the 
Veteran's occupational functioning was less stamina or 
fatigue.  The VA examination reports indicate that the 
Veteran has not had any surgery for the varicose veins.  

There is no evidence that the service-connected disability 
presents an unusual or exceptional disability picture.  The 
Board finds that the Veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The Veteran's symptoms 
of aching and fatigue are normal manifestations of this 
disorder and such symptoms are contemplated under the rating 
schedule.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  

In conclusion, the Board finds that the competent and 
probative evidence supports the assignment of an initial 10 
percent rating for the varicose veins of the right lower 
extremity and an initial 10 percent rating for varicose veins 
of the left lower extremity from July 1, 2005 under 
Diagnostic Code 7120.  Accordingly, the claims are granted to 
that extent.  

As a final note, the Board finds that the signs and symptoms 
of the Veteran's service-connected varicose veins of the left 
and right legs have been shown to be relatively consistent 
during the entire appeal period under Diagnostic Code 7120.  
Therefore, staged ratings are not warranted.  See Fenderson, 
supra.  

Entitlement to a Higher Initial Rating for Allergic Rhinitis

In applying the law to the existing facts, the Board finds 
that an initial 10 percent disability evaluation is warranted 
for allergic rhinitis from July 1, 2005 to July 9, 2007 under 
Diagnostic Code 6522.  The probative evidence for this time 
period shows that there is obstruction of the nasal passages.  
The April 2005 VA examination report indicates that upon 
physical examination, the turbinates were edematous 
bilaterally.  A March 2006 private medical record indicates 
that upon physical examination of the nasal septum, the 
mucosa was edematous and the nares were about 50 percent 
occluded by edema.  Based on the foregoing, the Board finds 
that from July 1, 2005 to July 9, 2007, the manifestations of 
the allergic rhinitis more closely approximates the criteria 
for a 10 percent rating under Diagnostic Code 6522.  For the 
time period in question, there is no evidence of nasal 
polyps.  Thus, a rating in excess of 10 percent for the 
allergic rhinitis under Diagnostic Code 6522 is not warranted 
from July 1, 2005 to July 9, 2007.  

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of zero percent for 
allergic rhinitis is not warranted under Diagnostic Code 6522 
from July 10, 2007.  The preponderance of the evidence shows 
that from July 10, 2007, there is no evidence of obstruction 
of the nasal passage.  The July 2007 VA examination report 
indicates that physical examination revealed no nasal 
obstruction.  There was no obstruction of either nostril.  
Physical examination revealed no nasal polyps, septal 
deviation, tissue loss, scarring, or deformity of the nose.  
Based on the foregoing, a compensable rating is not warranted 
for the allergic rhinitis from July 10, 2007 under Diagnostic 
Code 6522.  

The Board has considered whether the Veteran's claim should 
be referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record shows that the Veteran has 
not required hospitalizations for the service-connected 
allergic rhinitis.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the disability ratings assigned.  The July 
2007 VA examination report indicates that occupational effect 
due to the allergic rhinitis was that it caused the Veteran 
to be slow; there is no evidence of marked interference with 
employment.  There is no evidence that the service-connected 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  

In conclusion, the Board finds that the competent and 
probative evidence supports the assignment of an initial 10 
percent rating for the allergic rhinitis from July 1, 2005 to 
July 9, 2007 and the claim is granted to that extent.  The 
preponderance of the evidence is against the assignment of a 
compensable rating from July 10, 2007, and the claim is 
denied.  As a final note, the Board finds that any additional 
staged ratings are not warranted.  See Fenderson, supra.  


II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of sinusitis.  

The April 2005 VA examination report indicates that the 
Veteran reported no treatment with antibiotics for sinusitis.  
She reported that she had the most difficulty with her 
sinuses during seasonal changes.  The diagnosis was 
intermittent sinusitis with normal examination.  A July 2007 
VA examination report indicates that there was no evidence of 
sinusitis.  Service treatment records show diagnoses of 
sinusitis in January 1991, February 1993, and July 1999 and 
treatment for sinus congestion in June 1980 and July 1999.  
There is no evidence of a diagnosis of sinusitis since 1997.    

The Veteran has not submitted any medical evidence which 
establishes a current diagnosis of sinusitis.  The Veteran's 
own implied assertions that she has sinusitis that is 
medically related to her period of service or the service-
connected rhinitis are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran, 
as a layperson, is competent to testify as to her symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  

Sinusitis is not shown by the evidence of record.  The Court 
has held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current 
disability.  

Since there is no competent evidence of current sinusitis, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.  

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice to the Veteran in February 2005 
and December 2006.  The notice notified the Veteran of what 
information and evidence must be submitted to substantiate 
claim for service connection.  The notice informed the 
Veteran as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  She was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claims to the 
RO.  The content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The 
claims were readjudicated in August 2006, February 2007, and 
September 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records dated in 2006 and 
private medical records dated in 2006 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  VA 
examinations were performed in 2005 and 2007 in order to 
obtain medical evidence as to the nature and severity of the 
disabilities. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation of 30 percent 
for migraine headaches prior to July 10, 2007 is warranted, 
and the appeal is granted to that extent.  

Entitlement to an initial disability evaluation of 30 percent 
for migraine headaches from July 10, 2007 is warranted, and 
the appeal is granted to that extent.  

Entitlement to an initial 10 percent disability evaluation 
for varicose veins of the right lower extremity is warranted 
from July 1, 2005, and the appeal is granted to that extent.  

Entitlement to an initial 10 percent disability evaluation 
for varicose veins of the left lower extremity is warranted 
from July 1, 2005, and the appeal is granted to that extent.  

Entitlement to an initial 10 percent disability evaluation 
for allergic rhinitis is warranted from July 1, 2005 to July 
9, 2007, and the appeal is granted to that extent.  

Entitlement to an initial disability evaluation in excess of 
zero percent for allergic rhinitis from July 10, 2007 is not 
warranted and the appeal is denied.

Entitlement to service connection for sinusitis is not 
warranted, and the appeal is denied.




REMAND

Regarding the claim for service connection for an urinary 
tract infection, the Board finds that a medical opinion is 
necessary before this claim can be decided on the merits.  
The Veteran was afforded a VA gynecological examination April 
2005 but the examiner did not render a medical opinion as to 
whether the Veteran currently has a disability manifested by 
chronic urinary tract infection.  Service records show that 
the Veteran was treated for chronic urinary tracts infections 
on 21 occasions.  See the service treatment records dated in 
1985, 1988, 1989, 1990, 1994, 1995, 1996, 1997, 1999, 2002, 
and 2004.  The record shows that after service separation, 
the Veteran was treated for urinary tract infections in 
February 2006 and May 2006.  The Board finds that an 
examination is needed to obtain a competent opinion as to 
whether the Veteran currently has a disability manifested by 
chronic urinary tract infections that was incurred in service 
or is medically related to service.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Regarding the claim for entitlement to a higher disability 
evaluation for the right and left knee disabilities, the 
Board finds that additional development is necessary before a 
decision can be made on the merits.  The VCAA specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Review of the record shows that the Veteran underwent VA 
examinations in April 2005 and July 2007.  However, the 
examinations did not report all necessary findings pertinent 
to the rating criteria.  The examination report reports the 
range of motion of the knees but did not report whether there 
was any evidence of instability of the knees, a finding that 
is necessary to rate the knee under Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the Veteran should be afforded another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current disability 
manifested by urinary tract infections.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

All clinical findings and diagnoses 
should be reported in detail.  Based upon 
the claims folder review, the examination 
results, and sound medical principles, 
the examiner should provide an opinion as 
to whether the Veteran currently has a 
gynecological disability which is 
manifested by chronic urinary tract 
infections, and if so, it is at least as 
likely as not (50 percent probability or 
more) that any current disability first 
manifested in service or is etiologically 
related to disease or injury in service.  
The examiner should set forth the 
rationale for all opinions expressed and 
conclusions reached.

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected right and left knee 
disabilities.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report the range of 
motion in the knees in degrees.  The 
examiner should determine whether the 
knee disabilities are manifested by 
painful motion, weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any painful motion, 
weakened movement, excess fatigability, 
or incoordination. 

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the knees, and if present, 
express an opinion as to the severity of 
such subluxation or lateral instability 
(slight, moderate, or severe).  X-ray 
examination of the knees should be 
performed.  The examiner should report 
whether the functional impairment due to 
the knee disabilities is severe, 
moderate, or slight. 

3.  Then, readjudicate the issues on 
appeal, to include consideration of 
whether an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b) is warranted for 
the service-connected knee disabilities.  
If all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and her representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


